MEMORANDUM**
Robert J. Foti appeals pro se the district court’s summary judgment in favor of defendants in Foti’s 42 U.S.C. § 1983 action alleging false arrest and false imprisonment arising from a traffic stop. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Feiler v. United States, 62 F.3d 315, 316 (9th Cir. 1995), and we affirm.
The district court properly determined that Foti’s false arrest claim was barred by collateral estoppel because the underlying issue of probable cause to arrest Foti had already been determined in state court. See Haupt v. Dillard, 17 F.3d 285, 288 (9th Cir.1994); McGowan v. City of *841San Diego, 208 Cal.App.3d 890, 895-96, 256 Cal.Rptr. 537 (1989).
The district court properly granted summary judgment on Foti’s claim that it was unreasonable to detain him for four and a half hours before bringing him to a Superi- or Court judge, particularly in light of uncontroverted evidence that Foti refused to cooperate with officers and refused to speak to the Municipal Court commissioner before whom he appeared within an horn of his arrest. See United States v. Van Poyck, 77 F.3d 285, 289 (9th Cir. 1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.